DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 12/23/2021, Claims 1, 7, 8, 9, 11, 12, 17, 18 and 19 are amended. Claims 1-20 are pending. No new matter has been added. 


With respect to the amendment filed on 12/23/2021, see pages 10-11, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1 and 11 respectively recite the limitations of: an imaging module configured to capture video of a scene; and a logic device configured to communicate with the imaging module, wherein the logic device is configured to: receive a video sequence of the scene from the imaging module, wherein the received video sequence comprises a sequence of frames and comprises one or more video regions that are present in each frame and are pixel-wise consistent between successive frames of the received video sequence; determine at least one periodicity deviation corresponding to at least one of the one or more video regions based, at least in part, on a periodicity deviation of an image at each of a plurality of pixels in the at least one video region, wherein the periodicity deviation corresponding to at least one of the one or more video regions measures a deviation of the video sequence from being T-periodic for a preselected period T; and issue an alert based, at least in part, on the determined at least one periodicity deviation.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Jeung et al. in paragraphs [0059] discloses a determination of the position and orientation data for the marker block can be correlated 

However, Jeung et al., even if combined, fail to teach or suggest an imaging module configured to capture video of a scene; and a logic device configured to communicate with the imaging module, wherein the logic device is configured to: receive a video sequence of the scene from the imaging module, wherein the received video sequence comprises a sequence of frames and comprises one or more video regions that are present in each frame and are pixel-wise consistent between successive frames of the received video sequence; determine at least one periodicity deviation corresponding to at least one of the one or more video regions based, at least in part, on a periodicity deviation of an image at each of a plurality of pixels in the at least one video region, wherein the periodicity deviation corresponding to at least one of the one or more video regions measures a deviation of the video sequence from being T-periodic for a preselected period T; and issue an alert based, at least in part, on the determined at least one periodicity deviation, as required by claims 1 and 11. Indeed, these references are silent about any such periodic deviation of pixels between 

Independent Claim 19 respectively recite the limitations of: receiving a video sequence of a scene from an imaging module, wherein the received video sequence comprises one or more video regions that are pixel-wise consistent between successive frames of the received video sequence; determining a periodicity deviation with respect to at least one of the one or more video regions based, at least in part, on the at least one video region; and issuing an alert based, at least in part, on the determined periodicity deviation;  wherein the at least one periodicity deviation comprises first and second periodicity deviations corresponding to respective first and second identified periods associated with a biological periodic motion, the method further comprising: 4853-5268-4800 v.2Page 7 of 12 Appln. No.: 16/538,680determining the first periodicity deviation corresponding to the first identified period is greater than or equal to a periodicity deviation threshold corresponding to the biological periodic motion; determining a first probability associated with the first identified period and the biological periodic motion is greater than a probability threshold associated with the biological periodic motion; determining the second periodicity deviation corresponding to the second identified period is less than the periodicity deviation threshold corresponding to the biological periodic motion; and issuing the alert based, at least in part, on the second periodicity deviation, to indicate a presence of the biological periodic motion in the video sequence.


The closest prior art reference Jeung et al. in paragraphs [0059] discloses a determination of the position and orientation data for the marker block can be correlated to determine the position and orientation of the infant to which it is attached. The measured movement of the marker block can be used as an indicator of the infant's respiration activity. Thus, quantifiable values such as amplitude and/or phase of the marker block movement can be generated to monitor the infant's breathing movement. These values can be displayed and analyzed for breathing patterns using any conventional algorithms. As described in more detail below, the amplitude and/or phase of the marker block and the detection of deviations from periodic breathing movement can be used to trigger an alarm signal. 

However, Jeung et al., even if combined, fail to teach or suggest receiving a video sequence of a scene from an imaging module, wherein the received video sequence comprises one or more video regions that are pixel-wise consistent between successive frames of the received video sequence; determining a periodicity deviation with respect to at least one of the one or more video regions based, at least in part, on the at least one video region; and issuing an alert based, at least in part, on the determined periodicity deviation;  wherein the at least one periodicity deviation comprises first and second periodicity deviations corresponding to respective first and second identified periods associated with a biological periodic motion, the method further comprising: 4853-5268-4800 v.2Page 7 of 12 Appln. No.: 16/538,680determining the first periodicity deviation corresponding to the first 


“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.” 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180140376 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Pinalben Patel/Examiner, Art Unit 2661